DETAILED ACTION
  	This Office Action is in response to the amendment filed on 03/20/2022 in which Claims 1-5, 7-13, and 15-20 are presented for examination on the merits. Claims 1-5, 7-13, and 15-20, now re-numbered as claims 1-18 are pending.
	Response to Arguments
1.	In view of the claim amendments filed on 03/20/2022 applicant’s arguments in pages 6-7 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. 
	In view of the aforesaid amendments and upon further search/consideration, the rejection to the respective claims under 35 U.S.C. 103(a) mailed on 02/18/2022 are hereby withdrawn. 
 				Allowable Subject Matter
2.	Claims 1-5, 7-13, and 15-20 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 9, and 17 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	GALLAGHER-LYNCH et al. (US 20200259633 A1, prior art on the record) discloses  a method for synchronizing data within a distributed ledger network comprising a plurality of member nodes connected via a data communications system. The method in these examples includes, at a first member node, storing first storage data representing blocks of a first blockchain and second storage data representing blocks of at least a second blockchain. The first blockchain is extended in response to at least one block being created at the first member node and data representing the at least one block is added to the first storage data. Outbound synchronization data is transmitted to at least one other member node of the distributed ledger network, the outbound synchronization data comprising data representative of the at least one block. Inbound synchronization data is received from a second member node of the distributed ledger network, the inbound synchronization data comprising data representative of one or more blocks of the second blockchain. The data representing the one or more blocks of the second blockchain is stored at the first member node. For example, the data representing the one or more blocks of the second blockchain may be added to the second storage data. In examples such as this, the first member node may be configured to be a primary or sole source for blocks of the first blockchain. This may avoid two blocks of the first blockchain being created simultaneously by different member nodes (as one member node can readily control the generation of blocks in sequence order), without the need for a consensus-based algorithm for the publication of a block to the DLN, which can avoid delays which are associated with consensus-based algorithms and can also avoid forking of the first blockchain. (GALLAGHER-LYNCH, Paragraph 0032).
  	Padmanabhan (US 20190236598 A1, prior art on the record) discloses Systems, methods, and apparatuses for implementing machine learning models for smart contracts using distributed ledger technologies in a cloud based computing environment are described herein. For example, according to one embodiment there is a system having at least a processor and a memory therein executing within a host organization and having therein: means for operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, in which each one of the plurality of tenants operate as a participating node with access to the blockchain; receiving historical data from each of the participating nodes on the blockchain; generating a new machine learning model at the host organization by inputting the historical data received from the participating nodes into a neural network of a machine learning platform operating at the host organization; receiving a consensus agreement from the plurality of participating nodes; deploying the new machine learning model to the participating nodes as a component of a smart contract to be executed in fulfillment of the smart contract transactions; receiving a transaction at the blockchain and responsively triggering the smart contract to process the transaction onto the blockchain; and executing the smart contract which includes executing the new machine learning model as part of the smart contract (Padmanabhan, Abstract).
   	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards one or more of receiving blocks of a blockchain from one or more of a neighboring blockchain peer and an ordering service node, identifying two or more blocks from among the received blocks that belong to a same slot within the blockchain, validating the two or more identified blocks in parallel via execution of the two or more identified blocks at a same time. 
	The subject matters of the independent claims 1, 9, and 17 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  in response to validation of the two or more identified blocks, store the two or more identified blocks on a local blockchain ledger of a blockchain peer; wherein two or more blocks that belong to an immediately previous slot in parallel are validated with the two or more identified blocks that belong to the same slot when two or more other blocks are not dependent on the two or more identified blocks..” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 9 and 17 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 9, and 17 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498